Citation Nr: 0613608	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  97-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bowel and/or colon 
laceration with postoperative retained sutures as a residual 
of a caesarean section.

2.  Entitlement to service connection for endometriosis and 
ovarian cysts as residuals of a caesarean section.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to October 
1994.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a rating decision in January 1997 in which 
the RO denied service connection for accidental laceration of 
the bowel during caesarean section in January 1989.  The 
veteran filed a notice of disagreement (NOD)with this 
determination in February 1997 and a statement of the case 
(SOC) as issued later that same month bruary 1997.  The 
veteran perfected her appeal with the filing of a substantive 
appeal) in June 1997.

In July 1997, the veteran testified during a hearing before 
RO personnel, and, in October 1998, she and her spouse 
testified during a hearing before the undersigned Veterans 
Law Judge (Board Member) in Washington, D.C.  Transcripts of 
both hearings have been made a part of the record.

In October 2000, the Board denied as not well grounded a 
claim for service connection for residuals of a September 
1994 in-service caesarean section.  However, due to a change 
in law resulting from the enactment of the VCAA, the RO acted 
on its authority to reconsider this claim on the merits in a 
July 2002 rating decision, but denied the claim.  The 
appellant filed a notice of disagreement with this decision 
in August 2002.  These actions give the Board the authority 
to review the matter on a de novo basis.   See VAOPGCPREC 03-
2001.  

In August 2003, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial (as 
reflected in the July 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

Because one aspect of the appeal is being granted and one 
denied, as explained in more detail, below, the Board has 
reframed the appeal as encompassing the two issues set forth 
on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

2.  During a caesarean section in September 1994, the 
veteran's bowel was accidentally lacerated by service 
surgeons; the bowel was stitched and repaired.

3.  The only competent evidence on the origins endometriosis 
and ovarian cysts does not support the claim.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for a lacerated bowel as a 
residual of a caesarean section are met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  The criteria for service connection for endometriosis and 
ovarian cysts as residuals of a caesarean section are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the July 2002 rating decision, and the July 2005 
SSOC, the RO notified the veteran and her representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that April 2001and May 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in her possession pertaining to her claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in her possession that pertains to her claims.  
However, the claims file reflects that the veteran has 
submitted in support of her claims pertinent service medical 
records that she had in her possession.  Given that fact, as 
well as the RO's instructions to her, as noted above, the 
Board finds the veteran has been put on notice to provide any 
evidence in her possession that pertains to the claims.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2004).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the January 1997 rating decision on appeal; however, in this 
case, such makes sense, inasmuch as the VCAA was not enacted 
until November 2000, nearly four years after the March 2000 
rating decision.  Moreover, the  Board finds that the lack of 
full, pre-adjudication notice in this case does not, in any 
way, prejudice the veteran.  In this regard, the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue, and the RO has 
not provided any notice to the veteran concerning the degree 
of disability or effective date pertaining to either 
disability.  However, as the Board's decision herein denies 
the veteran's claims for service connection, no disability 
rating or effective date is being assigned; accordingly there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  In this regard, as indicated above, after 
providing notice to the veteran of what was needed to 
substantiate his claim in the rating decision and SOC, the RO 
the afforded the veteran the opportunity to respond.  In May 
2004, the RO issued the veteran a notice letter that, among 
other things, advised the veteran of the parties' relative 
responsibilities in obtaining or furnishing evidence.  After 
issuance of that letter, the RO gave the veteran another 
opportunity to submit information and/or evidence pertinent 
to the claim before the RO readjudicated the claim more than 
one year later in July 2005, as reflected in the SSOC. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded a number of 
VA examinations in connection with her claims, and the 
reports of those examinations are associated with the claims 
file.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claims for service connection that needs to 
be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims herein 
decided.  

II.  Law

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires findings as 
to the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  

a.  Lacerated Bowel

The appellant contends that her bowel was lacerated while she 
was having a caesarean section during service in September 
1994.  

Evidence pertinent to the claim consists of the appellant's 
service medical and personnel records; post-service medical 
evidence; and the veteran's hearing testimony and statements. 

The veteran's service medical records document that she 
underwent a caesarean section in September 1994.  In May 
2005, VA received additional service medical records that 
were not previously of record.  According to a September 1994 
service operation report, the veteran underwent a caesarean 
section.  The physician noted in the report that the 
veteran's bowel was accidentally lacerated during the 
procedure.  Proper measures were taken to stitch and repair 
the lacerated bowel.

The veteran maintains that she continues to experience 
problems related to the lacerated bowel.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that, with application 
of the reasonable doubt doctrine, the overall record presents 
a basis for grant of service connection for a lacerated bowel 
during service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor on the question of service origin, the 
Board finds that the criteria for service connection for a 
lacerated bowel are met.

b.  Endometriosis and Ovarian Cysts

The appellant also contends that she developed residuals of a 
caesarean section, to include endometriosis and ovarian 
cysts, during service.  

Considering the claim for service connection for residuals of 
a caesarean section, to include endometriosis and ovarian 
cysts, in light of the above-noted legal authority, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Evidence pertinent to the claim consists of the appellant's 
service medical records, VA treatment and examination 
records, private treatment records, and the veteran's 
statements and hearing testimony.  

Service medical records are negative for any findings or 
diagnoses of endometriosis and/or ovarian cysts.  As noted 
above, the veteran underwent a caesarean section in September 
1994, but there are no findings regarding endometriosis and 
ovarian cysts.    

Post-service records reveal that the veteran has been 
diagnosed with endometriosis and ovarian cysts.  However, 
there is no competent medical evidence, that links either of 
these conditions to the veteran's military service.

The only comment as to the origin of either condition is 
reflected in the report of a September 2004 VA gynecological 
examination.  Based on a review of the claims file, the 
examiner noted that, during a laproscopic procedure in 1996, 
it was confirmed that she had endometriosis; that surgeons 
identified a very large ovarian cyst; and that in May 2002, 
the veteran underwent a total abdominal hysterectomy.  
Significantly, however, the September 2004 VA examiner did 
not provide a medical link between  the endometriosis or 
ovarian cyst, diagnosed in 1996, and  the veteran's period of 
service-specifically, the in-service caesarean section.  It 
is also noteworthy that neither the veteran nor her 
representative has presented, identified, or even alluded to 
the existence of any medical opinion that would, in fact, 
support the claim, despite being given opportunities to do 
so. 

In addition to the medical evidence, the Board has considered 
the appellant's assertions, as well as the lay statements 
submitted in support of her claim.  As noted above, however, 
the claim for service connection turns on a medical matter, 
and laypersons without the appropriate medical training and 
expertise simply are not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Under these circumstances, the Board concludes that the claim 
must be denied. In reaching this conclusion, the Board  has 
considered the benefit-of-the-doubt doctrine; however, as 
competent evidence simply does not support the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 




ORDER

Service connection for a lacerated bowel as a residual of a 
caesarean section is granted.

Service connection for endometriosis and ovarian cysts as 
residuals of a caesarean section is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


